Citation Nr: 1235630	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for kidney disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970 and from October 1976 to July 1978.  A March 2006 VA administrative decision determined that the Veteran was precluded from entitlement to benefits (other than health care benefits under Chapter 17 of Title 38 of the United States Code) that may have arisen during his second period of active duty.  It was determined that the Veteran's service from October 1976 to July 1978 was under conditions other than honorable due to willful misconduct.  Specifically, the Veteran was listed as AWOL in March 1978 and remained in AWOL status until July 1978.  The Veteran did not supply evidence to offer reasonable doubt in his case.  Thus, the Veteran was found ineligible for compensation benefits for his second period of service, from October 1976 to July 1978.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12(d) (2011).  The Veteran did not appeal that decision; therefore, the Board will only consider the first period of service with regard to the issue on appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a kidney condition.  

The Board previously remanded this case in April 2010 and September 2011 for additional development, and the case is once again before the Board for appellate review. 

The Board notes that in a May 2011 statement, the Veteran disputed the RO's earlier determination that he was dishonorably discharged from his second period of active service.  This issue has not yet been addressed by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 





FINDING OF FACT

The Veteran's current kidney disorder did not manifest until decades after his separation from active service, and has not been shown by competent evidence to be related to active service, to include alleged herbicide exposure. 


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a March 2005 letter informed the Veteran of the elements that must be met to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Since the Board has found that this claim must be denied, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board finds that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including VA treatment records dating since 2001 as instructed in the Board's April 2010 remand directive.  Private medical records identified by the Veteran have also been obtained to the extent possible.  The Veteran was also sent an April 2010 letter requesting him to identify any recent private treatment for his kidney disorder and to furnish VA with the necessary authorization to request records of such treatment on his behalf or to submit these records himself.  The Veteran did not respond to this letter, and has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA genitourinary examination was performed in August 2010 in accordance with the Board's April 2010 remand directive.  Supplemental opinions by the examiner who performed the August 2010 examination were provided in October 2011 and June 2012 pursuant to the Board's September 2011 remand directive.  The Board finds that the VA examination and supplemental opinions are adequate for the purpose of making a decision on this claim.  In this regard, the examiner reviewed the claims file and the medical records, obtained a medical history from the Veteran, conducted an examination which included laboratory testing, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  As instructed by the Board in its September 2011 remand, the examiner addressed the issue of whether a September 1970 service treatment record reflecting a diagnosis of urethritis supported a relationship to service.  The Board finds that the August 2010 VA examination report and October 2011 and June 2012 addendum opinions are fully responsive to the Board's remand directives and provide enough information to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield, 19 Vet. App. at 115.  

For the reasons discussed above, the Board finds that there has been substantial compliance with its April 2010 and September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

II. Analysis

The Veteran claims entitlement to service connection for a kidney disorder, which he argues was caused by exposure to herbicides such as Agent Orange during active service.  For the following reasons, the Board concludes that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including calculi of the kidney, cardiovascular-renal disease, and nephritis may also be service connected on a presumptive basis if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure are the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Board finds that the Veteran did not have active service in Vietnam and was not otherwise exposed to herbicides such as Agent Orange.  In this regard, the Veteran stated that he was stationed in Daegu (formerly Taegu), Korea in the summer of 1970, but was thereafter sent on temporary duty to South Vietnam for approximately 30 days.  As discussed in the Board's April 2010 remand, a review of the service records shows no evidence that the Veteran served in the Republic of Vietnam.  His form DD 214 states that he had one year and one month of Foreign Service, but explicitly states that he did not service in Vietnam, as indicated by the notation "VN Service: None."  Personnel records show he was in Korea from approximately September 1969 to November 1970, which corresponds to the one year and one month of foreign service shown in the DD 214 form.  They are negative for temporary duty assignments to Vietnam.  The Record of Assignments does include a crossed-out entry stating that the Veteran was "enroute" to Vietnam in May 1969.  However, the fact that this entry is crossed out indicates that it was an error, as confirmed by the form DD 214 showing that he did not serve in Vietnam.  Moreover, the National Personnel Records Center (NPRC) indicated in a response to a July 2007 records request from VA that there was no evidence of any service in the Republic of Vietnam.  

The Board has considered the Veteran's assertion that he did serve in Vietnam for a short period on temporary duty, but does not find this allegation to be credible.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, his statement is manifestly inconsistent with more probative evidence in the form of his service personnel records, and most particularly his DD 214 which explicitly states that he did not serve in Vietnam.  Based on this stark inconsistency, as well as the facial implausibility of this statement in light of the Veteran's DD 214 showing that he did not serve in Vietnam, the Board concludes that it is not credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran and its facial plausibility); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

Accordingly, as the credible evidence of record does not show that the Veteran served in Vietnam, the Board finds that the presumption of herbicide exposure based on Vietnam service under subsection 3.307(a)(6)(iii) does not apply. 

The Board has considered whether the Veteran was exposed to herbicides while serving in Korea.  VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran's DD 214 and service personnel records show that he served in the First Republic of Korea Army (FROKA) Detachment of the Korean Military Advisory Group (KMAG), APO 96218.  He also served in the East Detachment of KMAG, APO 96302, 96301.  These units are not among those identified by DOD as having operated in or near the Korean DMZ in area where herbicides are known to have been applied.  See Adjudication Procedure Manual, M2-1 MR, VI.2.B.6.b.  Thus, the presumption of herbicide exposure based on the Veteran's service in Korea does not apply.  See 38 C.F.R. § 3.307(a)(6)(iv).  

As to whether the Veteran in fact served in an area along the Korean DMZ in which herbicides were used, the Board notes that at a June 2006 VA compensation and pension examination for a psychiatric disorder, the Veteran stated that he had driven into the Korean DMZ during active service.  This evidence is not sufficient in itself to determine whether the Veteran actually served along the Korean DMZ in an area in which it is known that herbicides were used, and the Veteran does not allege that he was exposed to herbicides while serving in Korea.  However, whether or not the Veteran was exposed to herbicides during service, the competent evidence weighs against a relationship between the Veteran's kidney disorder and herbicide exposure, as discussed below.  Thus, the Board finds that further development of this issue is not necessary. 

For the sake of argument, even if herbicide exposure were conceded, the Veteran's kidney disorder, which has been diagnosed as membranous nephropathy, proteinuria, and nephrotic syndrome, is not among the diseases set forth in section 3.309(e) for which presumptive service connection based on herbicide exposure may be established.  Thus, service connection on a presumptive basis would not be warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  

There is also no competent evidence otherwise supporting a relationship between herbicide exposure and the Veteran's kidney disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a finding that service connection is not warranted on a presumptive basis does not preclude the claimant from establishing service connection with proof of actual direct causation); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran has not submitted any evidence showing a possible relationship between his kidney disorder and herbicide exposure other than his own statements asserting such a relationship.  The Board finds that this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The Veteran, as a layperson, does not have the medical or scientific training or expertise to render a competent opinion as to whether his kidney disorder could be related to his alleged herbicide exposure.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As such, his statements by themselves do not constitute competent evidence supporting a relationship between herbicide exposure and his kidney disorder. 

The preponderance of the evidence of record is otherwise against a relationship between the Veteran's kidney disorder and herbicide exposure.  In this regard, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010); see also Notice, Fed. Reg., 72 FR 32395, 32407 (June 12, 2007).  This determination is based on reports of the National Academy of Sciences (NAS) addressing whether there is an association between certain diseases and exposure to herbicide agents.  Id. at 32395-96, 32407.  The comprehensive review and evaluation of the available literature that NAS conducted in conjunction with its report has permitted VA to identify all conditions for which the current body of knowledge supports a finding of an association with herbicide exposure.  Id. at 32407. 

The Board finds the Secretary's Notice to be of strong probative value on the issue of whether there is a nexus between the Veteran's kidney disorder and exposure to herbicides.  Pursuant to section 3 of the Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11, which was extended by the Veterans Education and Benefits Expansion Act of 2001, supra, the Secretary entered into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  Id. at 32395.  Congress mandated that NAS determine, to the extent possible: (1) Whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome.  Id.  NAS has submitted these reports roughly every two years since 1993.  Id. at 32395-6.  The Secretary is charged with ensuring the integrity of these findings.  Id. at 32395.  Specifically, the Secretary must take into consideration whether the results of any particular study are statistically significant, are capable of replication, and withstand peer review.  Id.  The Secretary reviews studies that report a positive relative risk and studies that report a negative risk of a particular health outcome.  Id.  He then determines whether the weight of evidence supports a finding that there is or is not a positive association between herbicide exposure and the subsequent health outcome.  Id.  

Consequently, the Board finds the Secretary's Notice, which is based on the confirmed integrity and rigor of the NAS findings, much more probative than the Veteran's lay statements asserting the existence of a relationship between herbicide exposure and his kidney disorder. 

A March 2004 private treatment record also reflects a doctor's notation stating that no information could be found as to whether Agent Orange exposure caused renal disease.  This finding, which was made by a medical professional, further outweighs the Veteran's contention that such a relationship exists. 

In sum, whether or not the Veteran was in fact exposed to herbicides while serving in Korea, the preponderance of the competent evidence weighs against a relationship between herbicide exposure and his kidney disorder even if herbicide exposure were established. 

The Board has considered whether the Veteran's kidney disorder was otherwise directly incurred in or aggravated by active service, and finds that such a relationship has not been shown.  In this regard, the Veteran does not argue that his kidney disorder manifested during active service, and his service treatment records do not show treatment for or diagnoses of any kidney problems.  They do include a January 1970 notation of urethritis of unknown etiology which was treated with medication.  However, this was not attributed to a kidney problem at the time and there is no evidence of follow-up treatment or continued problems regarding urethritis.  The Veteran's January 1970 separation examination shows that his genitourinary system was found to be normal on clinical evaluation.

The relevant post-service evidence shows that the Veteran's current kidney disorder did not manifest until at least 1996.  In this regard, the earliest medical evidence of record documenting kidney problems is a July 2001 private treatment record showing a diagnosis of membranous nephropathy based on a May 2001 renal biopsy, which is also of record.  It was noted that the Veteran may have had this condition for "several years."  

In May 2009, the Veteran underwent a retroperitoneal echocardiogram at VA due to the presence of proteinuria.  The interpreter's impression was that the Veteran had nonobstructing calcifications of the left kidney and a left renal cyst, which were considered a minor abnormality. 

At the August 2010 VA examination, the Veteran reported that he was diagnosed with nephrotic syndrome in 1996 after he had difficulty urinating and foaming of urine, and "ballooned" in a two-week period.  He was referred to a nephrologist and a biopsy was performed.  Based on this biopsy, the Veteran was diagnosed with membranous nephropathy of unknown etiology.  He related that he had been on diuretics since that time.  After examining the Veteran and obtaining laboratory results, the examiner opined that the Veteran's kidney disease was less likely as not related to service because the Veteran's laboratory results in May 2009 and those obtained as part of the examination were normal and negative for proteinuria.  Thus, the examiner concluded that the Veteran's membranous glomerulonephropathy had resolved. 

As discussed above, the examiner who performed the August 2010 VA examination was asked to discuss whether any kidney problems diagnosed during the pendency of this claim were related to the diagnosis of urethritis in the January 1970 service treatment record.  In an October 2011 addendum opinion, the examiner stated that membranous nephritis is usually not a result of urethritis.  Moreover, the examiner noted that the Veteran's nephropathy manifested in 1996 or around twenty years after the January 1970 diagnosis of urethritis.  In the June 2012 addendum opinion, the examiner also noted in support of his opinion that the Veteran's urethritis during service was due to gonococcal infection.  (The Board notes that a June 1970 notation in the service treatment records which follows the January 1970 notation reflects a diagnosis of gonorrhea ("GC") which was treated with the same medication that had been prescribed for his urethritis.  Thus the evidence of record supports the examiner's finding that the urethritis during service was due to gonococcal infection).  

Based on the foregoing records, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current kidney disorder and his period of service.  The earliest manifestation of his current kidney problems occurred in 1996, according to the August 2010 VA examination, which is over twenty-five years after the Veteran separated from his first period of active service.  The Veteran does not state and there is no evidence showing that he had ongoing or intermittent kidney problems ever since active service or an earlier onset date of such problems.  There is also no evidence showing that the Veteran had a kidney disorder during service.  The long period of time of over twenty-five years between the Veteran's period of service and the first manifestation of kidney problems weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Further weighing against a relationship to service is the VA examiner's conclusion that it is less likely as not that the Veteran's membranous nephritis is related to urethritis, explaining that this disorder is usually not a result of urethritis, and that there had been a period of over twenty years between the diagnosis of urethritis and the onset of kidney problems in 1996.  The VA examiner's opinion is highly probative as it represents the findings of a medical professional who based her conclusion on a review of the claims file, an examination of the Veteran including laboratory testing, and the medical history related by him. 

The Veteran himself has not argued that his kidney disorder is related to urethritis or otherwise related to service apart from his alleged herbicide exposure, which has been addressed above.  

Accordingly, the Board finds that the preponderance of the evidence weighs against entitlement to service connection on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

As there is no evidence showing that the Veteran's kidney disorder manifested to a compensable degree within one year of separation from active service, the criteria for presumptive service connection on this basis have not been met.  See 38 C.F.R. §§ 3.307, 3.309(a).

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for kidney disease must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER


Entitlement to service connection for kidney disease, to include as due to herbicide exposure, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


